DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is dependent on claim 13.  Since claim 13 is directed to “the weighting function”, it is assumed that claim 13 is dependent on claim 12.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter by reciting a “computer program product comprising a computer readable medium having instructions”. “Since claims are given their broadest reasonable interpretation consistent with the specification, and the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Thus, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Liu) (WO 2016/096308 in IDS).
	Regarding claim 1, Liu discloses in para 0006, a method comprising: obtaining a training data set including an optical proximity correction corresponding to a spatially shifted version of a training design pattern (perturbed includes shifted, para 0006, 0051-53, 0069, 0074); and training, by a hardware computer system, a machine learning model configured to predict optical proximity corrections for design patterns using data regarding the spatially shifted version of the training design pattern and data based on the optical proximity correction for the spatially shifted version of the training design pattern (para 0075-0078).	
Regarding claim 2, Liu discloses wherein the spatial shift is less than a size of a dimension of a pixel grid of an image of the training design pattern (ref. 710, Fig. 7, para 0075).
Regarding claim 3, Liu discloses obtaining the training data set including a plurality of differently spatially shifted versions of the training design pattern and corresponding optical proximity correction of the differently spatially shifted versions of the training design pattern; and training the machine learning model using data regarding the plurality of differently spatially shifted versions of the training design pattern and data based on the corresponding optical proximity correction of the differently spatially shifted versions of the training design pattern (para 0074, Fig. 6).
Regarding claim 9, Liu discloses wherein the optical proximity correction comprises a placement of one or more assist features around a main feature of a given design pattern and/or modification to the main feature of the given design pattern (para 0027).
Regarding claim 10, Liu discloses wherein the optical proximity correction is in the form of an image and the training is based on the image or pixel data of the image (para 0054, 0069-0073).
Regarding claim 15, Liu discloses a computer program product comprising a computer readable medium having instructions therein (para 0006, 0007), the instructions, when executed by a computer system, configured to cause the computer system to at least: obtain a training data set including an optical proximity correction corresponding to a spatially shifted version of a training design pattern (perturbed includes shifted, para 0006, 0051-53, 0069, 0074); and train a machine learning model configured to predict optical proximity corrections for design patterns using data regarding the spatially shifted version of the training design pattern and data based on the optical proximity correction for the spatially shifted version of the training design pattern (para 0075-0078).	
Regarding claim 16, Liu discloses in para 0006 a method comprising a obtaining data regarding one or more spatially shifted versions of a design pattern and a corresponding optical proximity correction image for each of the one or more shifted design patterns (perturbed includes shifted, para 0006, 0051-53, 0069, 0074); selecting, by a hardware computer system, one or more optical proximity correction images of the one or more shifted design patterns having a process window metric meeting or passing a threshold (para 0074, Fig. 6); and training, by the hardware computer system, a machine learning model using training data comprising data regarding one or more spatially shifted versions of the design pattern and data regarding the selected one or more optical proximity correction images (para 0075-0078).
Regarding claim 20, Liu discloses computer program product comprising a computer readable medium having instructions therein, the instructions (para 0006, 0007), when executed by a computer system, configured to cause the computer system to at least implement the method of claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu).
Regarding claim 8, although Liu does not disclose wherein the obtaining and training is repeated for a plurality of different design patterns, it would have been obvious to one of ordinary skill in the art to provide optical proximity corrections to different patterns by repeating the steps of obtaining and training to the different patterns in order to improve the design of the pattern.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) in view of Ye et al. (Ye) (2008/0301620).
Regarding claim 11, Liu does not disclose wherein the image comprises: a gray-scale image rendered from a target design pattern image, and/or a sub-resolution assist feature guidance map (SGM) map, and/or a signal image obtained by convolving of an image of the target design pattern with an optical kernel, and/or a continuous transmission mask of an output image of a model-based mask optimization processing of the target design pattern.  Ye discloses a sub-resolution assist feature guidance map (SGM) map, and/or a signal image obtained by convolving of an image of the target design pattern with an optical kernel (para 0030, 0050).  Therefore it would have been obvious to one of ordinary skill in the art to provide a sub-resolution assist feature guidance map (SGM) map, and/or a signal image obtained by convolving of an image of the target design pattern with an optical kernel to the invention of Liu since such techniques are known and conventional in the art and selecting one of the known techniques would require only routine skill in the art.
Allowable Subject Matter
Claims 4-7, 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Yamamoto et al. (5,879,844) discloses an optical correction method including obtaining training data (col. 9, line 43-col. 10, line 33).  Agarwal et al. (2015/0213374) discloses an optical correction method including obtaining training data (para 0043-0047).
However, neither discloses a machine learning model configured to predict optical proximity corrections for design patterns using data regarding the spatially shifted version of the training design pattern and data based on the optical proximity correction for the spatially shifted version of the training design pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	May 21, 2022